KEHOE, Judge.
Appellant, plaintiff below, brings this appeal from an order granting appellees’, defendants below, motion for enforcement of a settlement agreement, a final judgment in favor of appellees’ on their counterclaim in the amount of $64,000, and an order denying their motion to vacate, amend, or set aside the final judgment.
We have carefully reviewed each of the points raised by appellant on appeal, and have concluded that, except as to one, they are without merit. We believe that, as contended by appellant, the trial court erred in entering a final judgment for damages in the amount of $64,000 on appellees’ counterclaim because there was no testimony, or other substantial competent evidence, proffered to enable the trial court to properly ascertain the amount of the actual damages involved in this case. See, e. g., United Steel & Strip Corp. v. Monex Corporation, 310 So.2d 339 (Fla.3d DCA 1975). Accordingly, the orders and judgment appealed are affirmed, except that portion of the final judgment allowing damages in the amount of $64,000 is reversed, and the cause is remanded for further proceedings consistent with this opinion.
Reversed and remanded.